internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-125315-03 date date x trust trust llc a b c d e f g state d1 d2 plr-125315-03 d3 d4 d5 d6 d7 d8 m dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x incorporated under the laws of state elected to be an s_corporation effective d1 on d2 a transferred m shares of x stock to trust and b transferred m shares of x stock to trust trust and trust were each a_trust all of which was treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states on d3 the shares of x stock held by trust and trust were transferred on behalf of c d e f and g to llc a limited_liability_company classified as a partnership for federal tax purposes c d e f and g each owned a interest in llc x represents that x x’s shareholders and llc were unaware that llc’s ownership of x’s stock terminated x’s election to be an s_corporation on d6 x’s accountant informed a x’s president that x’s election to be an s_corporation terminated on d3 on d7 f died and his interest in llc was transferred to his estate on d8 llc distributed its shares of x stock to its members x represents that the members in llc have properly reported their distributive shares of llc’s pro_rata share of x’s income gain loss deductions and credits for the period d3 through d4 x represents that the circumstances resulting in the termination of x’s s_corporation_election on d3 were inadvertent additionally x represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x plr-125315-03 and each person who was or is a shareholder of x agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusions plr-125315-03 based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on d3 because x stock was transferred to llc an ineligible shareholder of an s_corporation we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 under the provisions of f x will be treated as an s_corporation from d3 to d8 and thereafter provided that x’s election to be an s_corporation was not invalid and provided that the election was not otherwise terminated under sec_1362 from d3 to d8 x’s shareholders including llc must include their pro_rata share of the separately and non-separately state computed items as provided in sec_1366 make adjustments to stock basis as provided in and take into account any distributions made by x as provided by sec_1368 additionally from d5 to d8 the members of llc must properly report their distributive shares of llc’s pro_rata share of x’s income gain loss deductions and credits if x or any of x’s shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely yours matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
